PER CURIAM.
Johnny Lee Brown appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Brown asserts that he is entitled to relief because he was sentenced under unconstitutional sentencing guidelines, in reliance on our decision in Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998). However, Brown does not allege how the unconstitutional guidelines affected his sentence, and his claim is not facially sufficient. Consequently, the order of the trial court is affirmed without prejudice to Brown filing a facially sufficient claim pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000).
Affirmed.
PARKER, A.C.J., and NORTHCUTT and CASANUEVA, JJ., Concur.